Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments with respect to the claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Drawing objections are withdrawn in part due to the amendments, but the lack of illustration of the multiple relays means it is still objected to.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the plurality of relays and 2nd power source of the claims must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Claim Objections
Claim 21 is objected to because of the following informalities: 
Claim 21 needs to be rewritten as it appears either one or more verbs are missing, or the tense is incorrect. Please emend.
Appropriate correction is required.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunekawa (JP 2016067149 A A1) in view of Katano et al (USPGPN 20170207634).
Independent Claim 1, Tsunekawa teaches a method for a battery (26) charger circuit of a vehicle (vehicle 20, Figs. 1 & 2), the method (Figs. 2-4) comprising:
measuring a first voltage value on a first side of a relay that is connected to an incoming alternating current source (52 measures first side of relay 42 from alternating source 34 which originally receives power from alternating source 190 and converter 140; applies best when switch 44 is in the off state);
measuring a second voltage value on a second side of the relay that is connected to the battery charger circuit (via 54);
determining whether a difference between a voltage value and a second voltage value is greater than a threshold (voltage difference comparisons described in Figs. 3 & 4)
Tsunekawa is silent to in response to a determination that the difference between the first voltage value and the second voltage value is greater than the threshold, charging one or more capacitors on the second side of the relay.
Katano teaches in response to a determination that the difference between the first voltage value and the second voltage value is greater than the threshold, charging one or more capacitors on the second side of the relay (Figs. 7 & 8, abstract describes the voltage of 125 & 225 being greater than a threshold, then capacitor C2 is charged; looking at the Fig. it demonstrates that 125 & 225 are the same as one side and the battery side of relays RL1a & RL1b,). Katano teaches the method serves to protect circuit 130, RL2a, & RL2b by reducing 
It would have been obvious to a person having ordinary skill in the art to modify Tsunekawa with Katano to provide improved overcurrent protection.
Independent Claim 8, Tsunekawa teaches an apparatus for a battery charger circuit (Figs. 1 & 2; battery 26), comprising: a memory; a processor configured to execute instructions stored on the memory (one having ordinary skill in the art would understand that control circuit 70 would contain both memory to store the control algorithms, and a processor execute it) to (Figs. 2-4): measure a first voltage value on a first side of a relay that is connected to an incoming alternating current source (52 measures first side of relay 42 from alternating source 34 which originally receives power from alternating source 190 and converter 140; applies best when switch 44 is in the off state); measure a second voltage value on a second side of the relay that is connected to the battery charger circuit (via 54);
determine whether a difference between a first voltage value and a second voltage value is greater than a threshold (voltage difference comparisons described in Figs. 3 & 4).
Tsunekawa is silent to in response to a determination that the difference between the first voltage value and the second voltage value is greater than the threshold, charging one or more capacitors on the second side of the relay.
Katano teaches in response to a determination that the difference between the first voltage value and the second voltage value is greater than the threshold, charging one or more 
It would have been obvious to a person having ordinary skill in the art to modify Tsunekawa with Katano to provide improved overcurrent protection.
Independent Claim 15, Tsunekawa teaches a (Figs. Figs. 1 & 2; battery 26) non-transitory computer-readable storage medium, comprising executable instructions that, when executed by a processor (one having ordinary skill in the art would understand that control circuit 70 would contain both memory to store the control algorithms, and a processor execute it), facilitate performance of operations (Figs. 2-4), comprising:
identifying a relay of a plurality of relays that closes first in a battery charger circuit (42 is the first relay in the path between sources 32, 140, 190);
measuring a first voltage value on a first side of the relay that is connected to an incoming alternating current source (52 measures first side of relay 42 from alternating source 34 which originally receives power from alternating source 190 and converter 140; applies best when switch 44 is in the off state);

determining whether a difference between the first voltage value and the second voltage value is greater than a threshold (voltage difference comparisons described in Figs. 3 & 4).
Tsunekawa fails to explicitly teach in response to a determination that the difference between the first voltage value and the second voltage value is greater than the threshold, charging one or more capacitors on the second side of the relay to a voltage value within a range of the first voltage value.
Katano teaches in response to a determination that the difference between the first voltage value and the second voltage value is greater than the threshold, charging one or more capacitors on the second side of the relay to a voltage value within a range of the first voltage value (Figs. 7 & 8, abstract describes the voltage of 125 & 225 being greater than a threshold, then capacitor C2 is charged; looking at the Fig. it demonstrates that 125 & 225 are the same as one side and the battery side of relays RL1a & RL1b; one having ordinary skill in the art understands that a capacitor has a certain range, and as the goal is to have as little voltage difference as possible, the capacitor’s voltage would be within a range, and thus the amount to be charged, would be within a range of the voltage value, especially as part of the reason for Katano to charge the capacitor is to provide assistance for pre-charging of the relay). Katano teaches the method serves to protect circuit 130, RL2a, & RL2b by reducing circuit potentially [i.e. “prevents excessively high current”] flowing through them by charging capacitor C3 & C2, see ¶’s [56-59, esp. 59]. While the source of Katano is not the AC source of Tsunekawa, the meaning of the invention is the evaluation of relays. In addition, both Katano and Tsunekawa involve 
It would have been obvious to a person having ordinary skill in the art to modify Tsunekawa with Katano to provide improved overcurrent protection.
Dependent Claims 2, 9, and 18, Tsunekawa teaches the incoming alternating current source includes a three-phase alternating current source (described as connected to grid in ¶[18], as a person having ordinary skill in the art understands that the grid in Japan where the inventor resides is three-phase).
Dependent Claims 3, 10, and 19, Tsunekawa teaches the incoming alternating current source includes a split-phase alternating current source (described as connected to grid in ¶[18], so one having ordinary skill in the art understands that grid in Japan where the inventor resides is three-phase, i.e. split phase, alternating current).
Dependent Claims 4, 11, and 20, Tsunekawa teaches the incoming alternating current source is associated with an alternating current grid (¶[18], has house circuit meaning grid)
Dependent Claims 5 and 12, Tsunekawa teaches the relay is one of a plurality of relays (see Fig. 2, which shows several, as does Katano).
Dependent Claims 6 and 13, the combination of Tsunekawa and Katano teaches the relay closes before other relays of the plurality of relays (disclosure does describe relays being closed before another at different times, see also Figs. 3 & 4, thus meeting this requirement).
Dependent Claims 7 and 14, the combination of Tsunekawa and Katano teaches charging the one or more capacitors on the second side of the relay includes charging the one or more capacitors on the second side of the rely to a voltage value within a range of the first voltage value (one having ordinary skill in the art understands that a capacitor has a certain range, and as 
Dependent Claim 16, the combination of Tsunekawa and Katano teaches the battery charger circuit is associated with a vehicle (¶[15] of Katano).
Dependent Claim 17, the combination of Tsunekawa and Katano teaches the operations further comprise, in response to the relay closing, providing power from the incoming alternating current source the battery charger circuit (one having ordinary skill in the art understands that by closing the relays in the charging path, it would permit the charging to occur, see also Figs. 3&4)
Dependent Claim 21, the combination of Tsunekawa and Katano teaches a second power source, different than incoming alternating current source, and coupled to the second side of the relay, and wherein the processor configured to execute instructions stored on the memory to charging one or more capacitors on the second side of the relay by providing a current and or voltage from the second power source (applicant never claimed the battery, thus as Katano describes two-way conversion from 220, 2nd power sources L4, 200, L2, and C3 serve to power the capacitor C2 when flowing from the left to right, see ¶’s [58, 59]).
Dependent Claim 22, the combination of Tsunekawa and Katano teaches closing the relay after charging the one or more capacitors on the second side of the relay (Katano, steps S130 to S300 of Fig. 8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859